UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6822


JEFFERY EDWARD PORTER,

                Plaintiff - Appellant,

          v.

TANJA M. KORPRI,     Assistant     Prosecutor;   EMILY    M.   MUNN,
Attorney at Law,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:13-cv-00026-RGD-TEM)


Submitted:   August 22, 2013                 Decided:    August 27, 2013


Before MOTZ, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffery Edward Porter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jeffery    Edward        Porter    appeals    the       district    court’s

order dismissing his civil rights action for failure to state a

claim.      See    28    U.S.C.     § 1915A(b)(1)         (2006).         On    appeal,   we

confine    our    review     to    the     issues    raised       in    the    Appellant’s

brief.     See 4th Cir. R. 34(b).                Because Porter’s informal brief

does     not     challenge        the     basis     for     the        district    court’s

disposition,       Porter    has        forfeited     appellate          review    of     the

court’s    order.        Accordingly,        we    affirm    the       district    court’s

judgment.       We dispense with oral argument because the facts and

legal    contentions       are     adequately       presented       in    the     materials

before    this    court    and     argument       would   not     aid    the    decisional

process.

                                                                                  AFFIRMED




                                             2